Citation Nr: 1302725	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  04-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease.

2. Entitlement to service connection for vertigo, to include as secondary to coronary artery disease.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1984. 

The issue of entitlement to service connection for sleep apnea comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The remaining issues on appeal come before the Board on appeal from a September 2003 rating decision issued by the RO. 

In May 2008, the Board remanded the matter of entitlement to service connection for sleep apnea to the RO via the Appeals Management Center (AMC) in Washington, D.C. in order to afford the Veteran an examination and obtain a medical opinion.  The Board also deferred a decision on the issues of entitlement to service connection for vertigo and erectile dysfunction consistent with an order of the United States Court of Appeals for Veterans Claims (Court) in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which stayed VA's adjudication of all cases potentially impacted by Haas v. Nicholson, 20 Vet. App. 257 (2006) until such time as the Federal Circuit rendered a decision in the pending appeal of the case. 

In April 2009, the Board denied the issues of entitlement to service connection for sleep apnea and vertigo and remanded the issue of erectile dysfunction to the RO, via the AMC, for additional development.  Subsequently, in September 2010, the Board denied entitlement to service connection for erectile dysfunction. 

The Veteran filed a timely appeal to the Court with respect to all of these issues.  In an April 2011 Memorandum Decision, the Court set aside the portion of the April 2009 Board decision that denied service connection for sleep apnea and vertigo and remanded these issues for further proceedings consistent with its decision.  With respect to the issue of erectile dysfunction, the General Counsel for the Department of Veterans Affairs (General Counsel) and the Veteran's representative filed a joint motion for remand (JMR) this matter for development and readjudication.  The Court granted the JMR in a July 2011 Order, vacating the September 2010 Board decision and remanding the case to the Board. 

These claims were previously before the Board in April 2012, when they were remanded for further development to include proper notice on the claim for sleep apnea, initial review by the RO of recently submitted evidence, and additional VA examinations and opinions.  Neither the notice furnished on the sleep apnea claim nor the VA examinations was adequate and further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The previous remand in April 2012 directed that the Veteran be provided with notice regarding the type of evidence needed to establish secondary service connection for sleep apnea as caused or aggravated by service-connected coronary artery disease.  The AMC letter sent in April 2012 referenced the claim but did not fully explain the elements of such a claim as set out in 38 C.F.R. § 3.310.  As such, the notice was inadequate.  The Court has held that a Veteran is entitled to strict adherence to remand directives and adequate notice must be provided on remand in compliance with Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran was afforded a VA examination on remand which was intended to address outstanding elements of the claims on appeal, in compliance with the directives of the Court.  While the July 2012 examination included all three disabilities, the opinions and rationale offered failed to fully address the issues before the Board.  In addition, the Veteran's representative has specifically cited inadequacies in the examination and raised additional considerations which must be addressed on remand.  

Finally, the Veteran's representative has also raised the issue of service personnel records which may have gone missing from the Veteran's claims file.  The August 2004 statement of the case mentioned consideration of service personnel records covering the period of April 1963 to April 1984.  The claims file contains no other reference to such records, nor is there any other evidence to suggest such records were ever sought or obtained.  However, the Veteran's representative has raised the issue of additional hazardous exposures as well as herbicide exposure in Vietnam, which has not been established here.  Therefore, the Veteran's service personnel records should be diligently sought for consideration in the context of these claims on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice under the VCAA with respect to the evidence needed to establish service connection for sleep apnea on a secondary basis, that is, as caused or aggravated by coronary artery disease.

2. Request copies of the Veteran's service personnel records from the appropriate federal records custodian for inclusion in the file.  Once received, the records should be reviewed for any evidence suggesting that the Veteran set foot on land in Vietnam or that he was stationed at any of the locations where herbicides are known to have been used, as delineated in the M21-1MR.  

If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Afford the Veteran an additional VA evaluation, to include an examination if necessary and an opinion which addresses the question of service connection for sleep apnea.  Specifically, the evaluator should indicate whether the Veteran's currently diagnosed sleep apnea was at least as likely as not incurred in or aggravated by his military service, to include as due to any exposure to hazardous substances in the course of his duties, or was caused or aggravated by any service-connected disability to include coronary artery disease.

The evaluator should specifically review and comment on the Veteran's service treatment records, specifically the significance, if any, of the records showing repeated complaints of sore throat, difficulty sleeping, fatigue, and vertigo in service, and of the lay statements offered by the Veteran's wife and shipmate regarding his pattern of snoring during service.

The claims file should be provided to the evaluator for review and the evaluator should provide an explanation or rationale for all opinions offered.

4. Afford the Veteran an additional VA examination, to include a complete history and discussion, with respect to the claim of service connection for vertigo.  Specifically, the examiner should address whether the Veteran's recurring symptoms involve light-headedness, dizziness, vertigo, and should specify whether all of these are present at different times.  The examiner should discuss with the Veteran the circumstances of the episodes, including precipitating, aggravating, and alleviating factors, as well as the nature of the specific symptoms experienced.  

With respect to vertigo, dizziness, and/or light-headedness, even if not demonstrated at the time of the examination, the examiner should offer an opinion as to their etiology.  Specifically, the examiner should indicate whether each symptom is at least as likely as not the same as or related to the similar symptoms in service, whether it was at least as likely as not caused or aggravated by any exposure to hazardous substances in the course of his duties in service, whether it is at least as likely as not caused or aggravated by the Veteran's service-connected coronary artery disease, and whether it is at least as likely as not caused or aggravated by any medication prescribed for the Veteran's service-connected coronary artery disease.  

Finally, the examiner should indicate whether the Veteran's vertigo, dizziness, or light-headedness or other similar symptom is a component of or is separate from the Veteran's service-connected coronary artery disease.

The examiner should be provided a copy of the claims file for review.  The examiner should provide an explanation or rationale for all opinions offered.

5. Afford the Veteran an additional VA evaluation, to include an opinion and an examination if necessary, to address the claim of service connection for erectile dysfunction.  Specifically, the evaluator should, after a thorough review of the claims file, offer an opinion as to whether the Veteran's erectile dysfunction is at least as likely as not caused or aggravated by his service-connected coronary artery disease, to include as a side effect of any medications used to treat the disability.  The examiner should address the significance, if any, of the Veteran's prostate surgery in 2001.

The evaluator should be provided a copy of the claims file for review.  The evaluator should provide an explanation or rationale for any opinion(s) offered.

6. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


